Exhibit 10.1

VOTING AND OPTION AGREEMENT

VOTING AND OPTION AGREEMENT (this “Agreement”), dated as of August     , 2006,
by and among RF Monolithics, Inc., a Delaware corporation (“Parent”), CI
Acquisition, Inc., a Georgia corporation and a wholly-owned subsidiary of Parent
(“Merger Subsidiary”), Cirronet Inc., a Georgia corporation (“Cirronet”), and
the shareholders listed on Schedule I hereto (each, a “Shareholder”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, an
Agreement and Plan of Merger (as such agreement may be amended from time to
time, the “Merger Agreement”) has been entered into by and among Parent, Merger
Subsidiary, Cirronet, Robert M. Gemmell and the Shareholders’ Representative
identified therein, pursuant to which Parent has agreed to cause Merger
Subsidiary to merge with and into Cirronet, with Cirronet continuing as the
surviving corporation (the “Merger”); and

WHEREAS, as a condition to, and in consideration for, Parent’s and Merger
Subsidiary’s willingness to enter into the Merger Agreement and to consummate
the transactions contemplated thereby, Parent and Merger Subsidiary have
required that each Shareholder enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

Section 1. Definitions. For purposes of this Agreement:

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Alternate Proposals” shall have the meaning set forth in Section 2 hereof.

“Cirronet” shall have the meaning set forth in the preamble to this Agreement.

“Cirronet Common Stock” means Cirronet’s common stock, par value $0.01 per
share.

“Existing Securities” shall have the meaning set forth in Section 6(a)(i)
hereof.

“Fully-Diluted Cirronet Common Stock” shall mean the aggregate number of shares
of Cirronet Common Stock issued and outstanding at the date hereof if all
Cirronet Options (whether vested or unvested) were exercised into Cirronet
Common Stock immediately prior to the date hereof, other than any Cancelled
Shares.

“Merger” shall have the meaning set forth in the recitals to this Agreement.

“Merger Agreement” shall have the meaning set forth in the recitals to this
Agreement.



--------------------------------------------------------------------------------

“Merger Subsidiary” shall have the meaning set forth in the preamble to this
Agreement.

“Notice Date” shall have the meaning set forth in Section 4(b) hereof.

“Option” shall have the meaning set forth in Section 4(a) hereof.

“Option Closing” shall have the meaning set forth in Section 4(b) hereof.

“Option Expiration Date” shall have the meaning set forth in Section 4(a)
hereof.

“Parent” shall have the meaning set forth in the preamble to this Agreement.

“Proxy” shall have the meaning set forth in Section 3(a) hereof.

“Purchase Price” shall have the meaning set forth in Section 4(a) hereof.

“Shareholder” shall have the meaning set forth in the preamble to this
Agreement.

“Subject Shares” means (A) the Existing Securities set forth on Schedule I
hereto, (B) any shares of Cirronet Common Stock distributed prior to the
termination of this Agreement in respect of the Subject Shares by reason of a
stock dividend, split-up, recapitalization, reclassification, combination,
merger, exchange of shares or otherwise and (C) any other shares of Cirronet
Common Stock of which the Shareholder acquires beneficial ownership after the
date hereof and prior to the Effective Time.

“Voting Expiration Date” means the earlier to occur of (A) the termination of
the Merger Agreement in accordance with the terms thereof or (B) the Effective
Time.

All capitalized terms and words used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Merger Agreement.

Section 2. Agreement to Vote Shares. Until the Voting Expiration Date, the
Shareholder shall, at any meeting of the holders of Cirronet Common Stock,
however such meeting is called and regardless of whether such meeting is a
special or annual meeting of shareholders of Cirronet, or at any adjournment or
postponement thereof, or in connection with any written consent of shareholders
of Cirronet, vote, or cause to be voted, the Subject Shares: (A) in favor of the
Merger and each of the other transactions contemplated by the Merger Agreement
and this Agreement (and any actions required in furtherance thereof and hereof)
and (B) against the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement) (collectively, “Alternate
Proposals”): (i) any Acquisition Proposal or (ii) any other action that is
intended, or could reasonably be expected, to materially impede, interfere with,
delay, postpone, discourage or adversely affect the consummation of the Merger
or the transactions contemplated by the Merger Agreement.

 

2



--------------------------------------------------------------------------------

Section 3. Grant of Proxy; Revocation of Proxies; Reliance.

(a) The Shareholder hereby irrevocably grants to and appoints [David M. Kirk]
and [James P. Farley] or either of them in their respective capacities as
officers of Merger Subsidiary, with full power of substitution (such individuals
and their substitutes each being referred to herein as the “Proxy”), as
attorneys and proxies to vote all Subject Shares or to express consent or
dissent to corporate action in writing without a meeting, all as the Shareholder
is obligated to do pursuant to Section 2 hereof, in the Proxy’s absolute, sole
and binding discretion. The Shareholder agrees that the Proxy may, in the
Shareholder’s name and stead, (i) attend any annual or special meeting of
shareholders of Cirronet and vote all Subject Shares on all matters regarding
the Merger and each of the other transactions contemplated by the Merger
Agreement and this Agreement (and any actions required in furtherance thereof
and hereof) or any Alternate Proposal at any such annual or special meeting, and
(ii) execute with respect to all Subject Shares any written consent to, or
dissent from, corporate action respecting any matter regarding the Merger and
each of the other transactions contemplated by the Merger Agreement and this
Agreement (and any actions required in furtherance thereof and hereof) or any
Alternate Proposal to which the shareholders of Cirronet are entitled to express
such consent or dissent without a meeting, all to the same extent as the
Shareholder is obligated to do pursuant to Section 2 hereof. Other than as
contemplated by Section 2 hereof, with respect to any matter regarding the
Merger and each of the other transactions contemplated by the Merger Agreement
and this Agreement (and any actions required in furtherance thereof and hereof)
or any Alternate Proposal, the Shareholder agrees to refrain from (A) voting at
any annual or special meeting of shareholders of Cirronet, (B) executing any
written consent in lieu of a meeting of shareholders of Cirronet, (C) exercising
any rights of dissent with respect to the Subject Shares, and (D) granting any
proxy or authorization to any Person with respect to the voting of the Subject
Shares, except pursuant to this Agreement, or taking any action contrary to or
in any manner that violates the terms of this Agreement. The Shareholder agrees
that, prior to the Voting Expiration Date, this grant of proxy pursuant to this
Section 3(a) is irrevocable and coupled with an interest and agrees that the
Persons designated as the Proxy pursuant hereto may at any time name any other
person who is an officer of Merger Subsidiary as a substitute Proxy hereunder to
act pursuant hereto, either as to a specific matter or as to all matters. Upon
the occurrence of the Voting Expiration Date, this grant of proxy pursuant to
this Section 3(a) shall be automatically revoked and of no further effect. The
Shareholder further agrees to execute all additional writings, consents and
authorizations as may be reasonably requested by the Proxy to evidence the
powers granted to the Proxy hereby or to enable the Proxy to exercise those
powers.

(b) The Shareholder hereby represents that any proxies heretofore given in
respect of the Subject Shares are not irrevocable, and that any such proxies are
hereby revoked.

(c) The Shareholder understands and acknowledges that Parent, Merger Subsidiary
and Cirronet have entered into the Merger Agreement in reliance upon the
Shareholder’s execution and delivery of this Agreement. The Shareholder hereby
affirms that this Agreement is given in connection with the execution of the
Merger Agreement and agrees to the duties of the Shareholder under this
Agreement.

 

3



--------------------------------------------------------------------------------

Section 4. Grant of Option; Exercise; Closing.

(a) Each Shareholder hereby grants to Parent an irrevocable option (each, an
“Option”) to purchase the Subject Shares at a price per share equal to the
quotient derived by dividing (i) the sum of $24,000,000 plus the Aggregate
Option Exercise Price by (ii) the number of shares of Fully-Diluted Cirronet
Common Stock (the “Purchase Price”). Each Option shall expire if such Option is
not exercised prior to the close of business on the 180th day following
termination of the Merger Agreement (“Option Expiration Date”).

(b) Parent may exercise any or all of the Options at any time (i) following the
earlier of (A) the termination of the Merger Agreement and (B) Cirronet’s first
receipt of an Acquisition Proposal following the date hereof and (ii) until the
Option Expiration Date. In the event that Parent wishes to exercise an Option,
Parent shall give written notice (the date of such notice being herein called
the “Notice Date”), to Shareholder specifying a place and date (not later than
ten Business Days and not earlier than three Business Days following the Notice
Date) for closing such purchase (the “Option Closing”). Parent agrees to
exercise all Options granted by Shareholders pro rata according to the number of
shares Cirronet Common Stock subject to each Option.

(c) If Parent shall exercise any Option in accordance with the terms of this
Agreement, Shareholder shall execute and deliver further transfers, assignments,
endorsements, consents and other instruments as Parent may reasonably request
for the purpose of effectively carrying out the transactions contemplated by
this Agreement and the Merger Agreement, including the transfer of any and all
of Shareholder’s Shares Parent and the release of any and all liens, claims and
encumbrances covering such Shares, without additional consideration.

(d) At the Option Closing, (i) Parent shall pay the aggregate Purchase Price for
the Subject Shares being purchased from each Shareholder by wire transfer in
immediately available funds of the total amount of the Purchase Price for such
Subject Shares to an account designated by Shareholder by written notice to
Parent and (ii) Shareholder shall deliver to Parent a certificate or
certificates evidencing the Subject Shares (provided that if any such
certificate is lost, then such Shareholder shall deliver a lost certificate
affidavit and indemnity in customary form in lieu of such lost certificate), and
Shareholder agrees that such Subject Shares shall be transferred free and clear
of all liens. All such certificates representing the Subject Shares shall be
duly endorsed in blank, or with appropriate stock powers, duly executed in
blank, attached thereto, in proper form for transfer, and with all applicable
taxes paid or provided for.

Section 5. Covenants of the Shareholder. The Shareholder hereby agrees and
covenants that, during the period from the date of this Agreement through the
Option Expiration Date:

(a) Restriction on Transfers. Except as contemplated hereby or by the Merger
Agreement and as may otherwise be agreed to by Parent and Merger Subsidiary in
writing, the Shareholder shall not (i) transfer (which term shall include,
without limitation, any sale, gift,

 

4



--------------------------------------------------------------------------------

pledge, hypothecation or other disposition), or consent to any transfer of, any
or all of the Subject Shares, or any interest therein if such transfer would
result in the Shareholder no longer having the power to vote, or cause to be
voted, the Subject Shares or (ii) enter into any contract, option or other
agreement or understanding with respect to any such transfer of any or all of
the Subject Shares, or any interest therein; provided, however, that the
Shareholder may (X) transfer Subject Shares to the Shareholder’s family members
or a trust for any of their direct or indirect benefit, (Y) transfer Subject
Shares in a transaction involving the distribution without consideration of such
Subject Shares to the Shareholder’s partners, members or shareholders, or the
estate of any of them, and (Z) transfer Subject Shares to any affiliate or
subsidiary of the Shareholder; provided, further, that in each such case of (X),
(Y) or (Z) above, each Person to which any of the Subject Shares are transferred
shall have (v) executed a counterpart of this Agreement and (w) agreed to hold
such Subject Shares subject to the terms and provisions of this Agreement to the
same extent as the Shareholder.

(b) Restrictions on Proxies and Voting Arrangements. Except as otherwise
provided herein, the Shareholder shall not (i) grant any proxy,
power-of-attorney or other authorization in or with respect to the Subject
Shares or (ii) deposit any of the Subject Shares into a voting trust or enter
into a voting agreement or arrangement with respect to any of the Subject
Shares.

(c) Stop Transfer. The Shareholder shall not request that Cirronet register any
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shareholder’s Existing Securities, unless such transfer
is made in compliance with this Agreement.

(d) Waiver of Appraisal Rights. The Shareholder hereby irrevocably and
unconditionally waives, and agrees to prevent the exercise of, any rights of
appraisal or rights to dissent in connection with the Merger that the
Shareholder may have with respect to the Subject Shares.

(e) No Solicitation. The Shareholder, solely in its capacity as a shareholder of
Cirronet, will not and will cause its affiliates, directors, officers,
employees, agents and representatives not to, directly or indirectly,
(i) solicit, initiate, facilitate or encourage the submission of any Acquisition
Proposal, (ii) enter into any agreement, arrangement or understanding with
respect to any Acquisition Proposal, or (iii) explore or otherwise participate
in any discussions or negotiations regarding, or furnish to any Person (other
than Parent and its Representatives) any information with respect to, or take
any other action to facilitate any inquiries or the making of any proposal that
constitutes, or leads to, an Acquisition Proposal. Notwithstanding the
foregoing, if Cirronet pursuant to Section 8.1(b) of the Merger Agreement is
permitted to furnish information to and engage in discussions and negotiations
with a third party, then the Shareholder may also furnish information to, and
participate in discussions and negotiations with, such third party to the same
extent, but subject to the same limitations, as Cirronet as set forth in the
Merger Agreement.

(f) No Inconsistent Arrangements. The Shareholder shall not take any other
action that would in any material way restrict, limit or interfere with the
performance of any of the Shareholder’s obligations hereunder or the
transactions contemplated hereby or by the Merger Agreement.

 

5



--------------------------------------------------------------------------------

Section 6. Representations and Warranties.

(a) The Shareholder hereby represents and warrants to Parent and Merger
Subsidiary as follows:

(i) Ownership of Securities. On the date hereof, the Shareholder beneficially
owns, or has the sole power to direct the voting of, Cirronet Common Stock set
forth next to the Shareholder’s name on Schedule I hereto (the “Existing
Securities”), free and clear of any voting or proxy restriction other than
pursuant to this Agreement. On the date hereof, the Existing Securities
constitute all of the shares of voting capital stock of Cirronet beneficially
owned by the Shareholder or as to which the Shareholder has the sole power to
direct the voting of the shares. At the Option Closing Shareholder will deliver
good and valid title to the Subject Shares free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restrictions,
right of first refusal or other limitation on disposition or encumbrance of any
kind, other than pursuant to this Agreement. Shareholder has full right, power
and authority to sell, transfer and deliver the Subject Shares pursuant to this
Agreement. Upon delivery of the Subject Shares and payment of the Purchase Price
therefor as contemplated herein, Parent will receive good and valid title to the
Subject Shares, free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction or encumbrance of any kind.

(ii) Power; Binding Agreement. The Shareholder has the power (or, if applicable,
entity power) and authority to enter into and perform all of the Shareholder’s
obligations hereunder, including, without limitation, the power and authority to
(A) vote the Subject Shares in accordance with Section 2 hereof, (B) grant the
proxy in accordance with Section 3 hereof and (C) grant the Option in accordance
with Section 4 hereof. The execution, delivery and performance of this Agreement
by the Shareholder will not violate any other agreement to which the Shareholder
is a party including, without limitation, any voting agreement, proxy
arrangement, pledge agreement, shareholders agreement, voting trust or trust
agreement. This Agreement has been duly and validly executed and delivered by
the Shareholder and constitutes a valid and binding agreement of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
except that (A) such enforcement may be subject to applicable bankruptcy,
insolvency, moratorium, or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally and (B) the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. There is no beneficiary or holder of a voting trust certificate
or other interest of any trust of which the Shareholder is a trustee whose
consent is required for the execution and delivery of this Agreement or the
compliance by the Shareholder with the terms hereof.

(iii) No Conflicts. None of the execution and delivery of this Agreement by the
Shareholder, the consummation by the Shareholder of the transactions
contemplated hereby or compliance by the Shareholder with any of the provisions
hereof shall (A) conflict with, or result in any breach of, any organizational
documents applicable to the Shareholder if the

 

6



--------------------------------------------------------------------------------

Shareholder is an entity, (B) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any third party right of termination, cancellation, material modification or
acceleration) under any of the terms, conditions or provisions of any note, loan
agreement, bond, mortgage, indenture, license, contract, commitment,
arrangement, understanding, agreement or other instrument or obligation of any
kind to which the Shareholder is a party or by which the Shareholder or any of
the Subject Shares may be bound, or (C) violate any order, writ, injunction,
decree, judgment, order, statute, arbitration award, rule or regulation
applicable to the Shareholder or any of the Subject Shares, in each case, in a
manner that could reasonably be expected to materially hinder or impede the
Shareholder’s ability to perform its obligations hereunder.

(iv) No Encumbrances. Except as established hereby, the Existing Securities are
now and, at all times during the term hereof, will be held by the Shareholder,
or by a nominee or custodian for the benefit of the Shareholder, free and clear
of all proxies, voting trusts, agreements, understandings or arrangements
whatsoever, in each case, that could reasonably be expected to materially hinder
or impede the Shareholder’s ability to perform its obligations hereunder.

(v) Shareholder has received and reviewed a copy of the Merger Agreement.

(vi) Shareholder is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended.

(b) Parent and Merger Subsidiary, jointly and severally, represent and warrant
to the Shareholder as follows:

(i) Power; Binding Agreement. Each of Parent and Merger Subsidiary has the
corporate power and authority to enter into and perform all of its obligations
under this Agreement. This Agreement has been duly and validly executed and
delivered by each of Parent and Merger Subsidiary and constitutes a valid and
binding agreement of each of Parent and Merger Subsidiary, enforceable against
each of them in accordance with its terms, except as the enforceability thereof
may be limited by (A) applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors rights generally or (B) general principles of equity, whether
considered in a proceeding at law or in equity.

Section 7. Miscellaneous.

(a) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by telecopy, overnight
delivery service from a national carrier or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties as
follows:

 

7



--------------------------------------------------------------------------------

if to Cirronet:     Cirronet Inc.     3079 Premiere Parkway, Suite 140    
Duluth, Georgia 30097     Attention:    Robert M. Gemmell     Telephone:   
(678) 684-2008     Telecopy:    (678) 684-2001 with a copy to (which shall not
constitute notice):     Rogers & Hardin LLP     2700 International Tower     229
Peachtree Street, NE     Atlanta, Georgia 30303     Attention:    Alan C. Leet,
Esq.     Telephone:    (404) 522-4700     Telecopy:    (404) 525-2224 if to
Parent or Merger Subsidiary:     RF Monolithics, Inc.     4441 Sigma Road    
Dallas, Texas 75244     Attention:    David Kirk, President     Telephone:   
(972) 448-3732     Telecopy:    (972) 404-9476 with a copy to (which shall not
constitute notice):     Morton PLLC     12222 Merit Drive, Suite 1270    
Dallas, Texas 75251     Attention:    Steve Morton, Esq.     Telephone:    (972)
490-6688     Telecopy:    (972) 934-9299 if to Shareholder:

As listed on Schedule I hereto.

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(b) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and

 

8



--------------------------------------------------------------------------------

provisions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the Merger be
consummated as originally contemplated to the fullest extent possible.

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

(d) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, provided that, except as provided herein, no party may assign, delegate
or otherwise transfer any of its rights or obligations hereunder, in whole or in
part, by operation of law or otherwise by any of the parties, without the
consent of the other parties hereto.

(e) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing herein, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

(f) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law) as to
all matters, including, but not limited to, matters of validity, construction,
effect, performance and remedies.

(h) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF PARENT, ACQUISITION OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

(i) Further Assurances. At the request of Parent or Merger Subsidiary the
Shareholder shall execute and deliver to Parent and Merger Subsidiary, or cause
the record holder of Subject Shares to execute and deliver to Parent and Merger
Subsidiary, such additional letters or instruments to comply with applicable Law
and stock exchange rules as Parent or Merger Subsidiary may reasonably request
in connection with the Shareholder’s obligations under this Agreement and take
such further acts and execute such further documents and instruments as may be
necessary to vest in Parent the power to carry out the provisions of this
Agreement.

 

9



--------------------------------------------------------------------------------

(j) Descriptive Headings; Interpretation. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

(k) Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of the party hereto against whom such amendment,
modification or waiver is sought to be entered.

(l) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

(m) No Limitation on Actions of Shareholder as Director. Notwithstanding
anything to the contrary contained in this Agreement, in the event that the
Shareholder is a director of Cirronet, nothing in this Agreement is intended or
shall be construed to require the Shareholder, in the Shareholder’s capacity as
a director of Cirronet, to fail to act in accordance with the Shareholder’s
fiduciary duties in such capacity.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Subsidiary, Cirronet and the Shareholders
have caused this Agreement to be duly executed as of the day and year first
above written.

 

CIRRONET INC. By:  

 

Name:  

 

Title:  

 

RF MONOLITHICS, INC. By:  

 

Name:  

 

Title:  

 

CI ACQUISITION, INC. By:  

 

Name:  

 

Title:  

 

 

11



--------------------------------------------------------------------------------

SHAREHOLDERS:

 

(print name of shareholder above) By:  

 

Name:  

 

Title:  

 

(if applicable)

 

(print name of shareholder above) By:  

 

Name:  

 

Title:  

 

(if applicable)

 

(print name of shareholder above) By:  

 

Name:  

 

Title:  

 

(if applicable)

 

(print name of shareholder above) By:  

 

Name:  

 

Title:  

 

(if applicable)



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF EXISTING SECURITIES

 

Registered Holder

 

Number of Shares Held

 

Notice Information

           